On Motion foe Rehearing.
MR. JUSTICE SANNER
delivered the opinion of the court.
The motion for rehearing is denied, but to tfie order heretofore entered we make the following addition: That the district court of Gallatin county, within such reasonable time as it may allow, not beyond the next irrigating season, hear such further evidence as may be offered touching the amount of water flowing in the Gover ditch directly attributable to the respondents’ development, and award such amount to them as may then be warranted by all the evidence in the case; if no such evidence be offered, or if after such further hearing the evidence is still insufficient to fix the amount with reasonable precision, then to proceed as directed in the opinion.
Me. Chief Justice Beantly and Me. Justice Holloway concur.